Lazer, J.,
concurs in part and dissents in part, with the following memorandum, in which Titone, J., concurs. My disagreement with my colleagues of the majority is narrow but substantial for I am unable to discern, as they have, the existence of a regulatory power which is sufficient to overcome the constitutional protection afforded nude dancing but insufficient to overcome the same protection afforded topless dancing. At issue are two regulations of the State Liquor Authority and a section of the Alcoholic Beverage Control Law. We all agree that there must be a confirmance of the authority’s first numbered finding pertaining to the maintenance of disorderly premises. We also agree that the authority’s determination that petitioner violated subdivision (s) of section 53.1 of its rules by permitting the exposure of female breasts at its premises must be nullified on constitutional considerations. We disagree, however, as to the constitutionality of paragraph (2) of subdivision (r) of the same section which forbids exposure of certain portions of the lower anatomy and thereby prohibits nude dancing. The constitutional •issues relative to these regulations may be simply stated — where premises licensed to dispense alcoholic beverages are concerned, is the constitution violated by the elimination of all topless dancing through prohibition of exposure of the female breast “below the top of the areola” and elimination of all nude dancing through prohibition of exposure of the pubic, genital, vulva and anal areas. The regulations attacked as unconstitutionally over-broad are part of rule 53.1 and read as follows: “Any license or permit issued pursuant to the Alcoholic Beverage Control Law may be revoked, cancelled or suspended for the following causes: *** (r) For suffering or permitting on licensed premises * * * (2) any person to appear unclothed or in such manner or attire as to expose to view any portion of the pubic hair, anus, vulva or genitals, or any simulation thereof, (s) For suffering or permitting any female to appear on licensed premises in such manner or attire as to expose to view any portion of the breast below the top of the areola or any simulation thereof.” Neither regulation mentions dancing. The invali*607dity of subdivision (s) forbidding exposure of the female breast is beyond contention because of the holding in Bellanca v New York State Liq. Auth. (50 NY2d 524), a topless dancing case involving the essentially identical wording of subdivision 6-a of section 106 of the Alcoholic Beverage Control Law, dealing with the same portion of the body. The issue as framed by the Bellanca majority (p 529) was “whether the statute is constitutional to the extent that it absolutely prohibits liquor licensees from presenting nonobscene topless dancing performances to willing customers under all circumstances.” The Court of Appeals affirmed a judgment of the Erie County Supreme Court declaring subdivision 6-a of section 106 of the Alcoholic Beverage Control Law unconstitutional under the First and Fourteenth Amendments and section 8 of article I of the State Constitution. In thus effectively deleting from the Alcoholic Beverage Control Law the categorical restriction upon the stated exposure of the female breast, the Bellanca court balanced the First Amendment protection of dancing against the regulatory power of the State and found the latter wanting. Dancing is a form of expression protected by the First Amendment and “Even nude dancing in a bar can be within the constitutional protection of free expression” (Salem Inn v Frank, 501 F2d 18, 20, affd in relevant part sub nom. Doran v Salem Inn, 422 US 922; Salem Inn v Frank, 522 F2d 1045). The Supreme Court has declared that this type of entertainment, although involving “only the barest minimum of protected expression *** might be entitled to First and Fourteenth Amendment protection under some circumstances” (Doran v Salem Inn, supra, p 932; see; also, California v La Rue, 409 US 109, 117-118). In deciding the contest between the limited constitutional protection of topless dancing and the State’s regulatory power over licensed premises, it was necessary for the Court of Appeals to distinguish California v La Rue (supra). In La Rue, the Supreme Court analyzed California’s authority to limit the type of entertainment offered at licensed premises and sustained the facial validity of various regulations restricting such entertainment. Noting that the regulations challenged sought to prohibit performances that partake (p 118) “more of gross sexuality than of communication” and the fact that the regulations were rationally connected to the State interest they were designed to foster because they were founded upon evidence adduced at legislative hearings, the Supreme Court concluded that they violated no Federal constitutional right. In thus tilting in favor of the right to prohibit grossly sexual performances, the La Rue court’s primary reliance was upon the Twenty-First Amendment and the additional authority it vested in the States to regulate the sale of alcoholic beverages. Confronted with La Rue’s broad statement concerning the Twenty-First Amendment’s enhancement of State regulatory authority, the Bellanca court distinguished New York’s situation from that in California where legislative hearings had preceded the adoption of the challenged regulations. In finding that New York lacked the power to do what California did because it failed to conduct legislative hearings which might have demonstrated a need for a prohibitory rule, the Bellanca court not only eschewed reliance on the presumption that the Legislature had knowledge of the facts when it acted (see, e.g., Matter of Malpica-Orsini, 36 NY2d 568, app dsmd 423 US 1042; I.L.F.Y. Co. v Temporary State Housing Rent Comm., 10 NY2d 263; Lincoln Bldg. Assoc. v Barr, 1 NY2d 413; East N. Y. Sav. Bank v Hahn, 293 NY 622, affd 326 US 230), but it also discounted the Supreme Court’s own interpretation of La Rue in Doran v Salem Inn (422 US 922, 932-933, supra) that “ ‘the broad powers of the State to regulate the sale of liquor, conferred by the Twenty-first Amendment, outweighed any First Amendment interest in nude dancing *608and that a State could therefore ban such dancing as a part of its liquor license program’ ” (Bellanca v New York State Liq. Auth., 50 NY2d 524, 530, n 6, supra). The statute under attack in Bellanca and 9 NYCRR 53.1 (r) (2), (s) of the rules of the authority, which are at issue here, were not directed at lewdness or obscenity, but at exposure alone “which, the Court [Supreme] has reminded us, is not per se ‘obscene even as to minors’ ” (Salem Inn v Frank, 522 F2d 1045, 1049, supra, quoting Erznoznik v City of Jacksonville, 422 US 205, 213; see, also, Matter of TJPC Rest. Corp. v State Liq. Auth., 61 AD2d 441, affd 48 NY2d 884; Matter of Beal Props. v State Liq. Auth., 45 AD2d 906, 907 [dissenting mem of Cooke, J.], revd 37 NY2d 861). The majority’s assertion that paragraph (2) of subdivision (r) “represents nothing more than this State’s continuing and legitimate effort” to banish from licensed premises performances partaking “more of gross sexuality than of communication” bespeaks a conclusion that all nude dancing is more grossly sexual than communicative, while all topless dancing is not. While my empirical perceptions scarcely qualify me to comment on this conclusion nothing in constitutional jurisprudence seems to support such a distinction. A statute is void on its face if it “does not aim specifically at evils within the allowable area of [government] control, but *** sweeps within its ambit other activities” protected by the First Amendment (Thorn-hill v Alabama, 310 US 88, 97; cf. Broadrick v Oklahoma, 413 US 601 [overbreadth where protected “speech” is conduct]). As the Bellanca court has said (p 531): “when the State employs [its Twenty-first Amendment] power in such a way as to infringe on activities entitled to some constitutional protection, it must at least demonstrate that there is a rational connection between the activity sought to be prohibited and the State’s legitimate concern in controlling liquor consumption”. If it is true that New York is bereft of power to prohibit minimally protected forms of expression in licensed premises because the Legislature’s failure to hold hearings or make findings resulted in the lack of a rational connection between the prohibition and the State’s concern, I am unable to comprehend how such an absence of regulatory power can be invoked to overcome the First Amendment protection of nude dancing. I cannot agree with the majority that the mere age of the nude dancing prohibition supplies the requisite rational connection. (Cf. Walz v Tax Comm., 397 US 664, 678.) I conclude, therefore, that subdivision (r) (par [2]) of the rules is unconstitutionally overbroad. Accordingly, I dissent and vote to declare 9 NYCRR (r) (2) unconstitutionally overbroad and thus to further modify the authority’s determination by annulling its second finding. I am in accord with the majority in annulling the third finding and in confirming the authority’s first finding.